DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Limitations as recited in claim 12 include “…includes filling others of the plurality of recesses”.
	However, it is unclear from the claim language above, is the filling directed to the solder balls or the encapsulant? 

B.	Claim 18 recites the limitation "the second recess” in line 2.
C.	Claim 19 recites the limitation "the second recess” in line 2.
  There is insufficient antecedent basis for this limitation in the claims.


Double Patenting
3.	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ...". (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and /n re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970). 

NON-STATUTORY (obviousness-type):
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See /n re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225
USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, /n re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4A. 	Claims 8-11 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 8, 9, 12 and 10 respectively of U.S. Patent 10141246 (‘246 patent). in view of Arshad (US Pat. Appln. Pub 2010/0133693). Although the conflicting claims are not identical, they are not patentably distinct from each other as explained below. 

Regarding the independent claim 8 of the instant Appln. 17/073190 (hereinafter Appin’190) and the independent claim 8 (US ‘246 patent), the instant claim 8 includes features of a method, generic to the claim 8 of US ‘246 patent, as follows:
forming a plurality (first plurality) of recesses in a first surface of a leadframe;
forming a first metal layer (metal layer) on the first surface and a second metal layer (metal layer) on a second surface of the leadframe;
coupling a plurality of solder balls (a solder ball) to the first metal layer in ones of the plurality of recesses;
coupling a die to the metal layer on the first surface of the leadframe;
encapsulating the die and at least a portion of each solder ball with an encapsulant, a portion of each solder ball extending from surfaces of the ones of 
removing remaining portions of the leadframe and the metal layer opposite the plurality of recesses; and
cutting the encapsulant, the leadframe, and the plurality of solder balls.

Regarding the dependent claims 9 and 9 (‘246 patent), the generic features of the cutting 
further includes:
forming and exposing a first solder ball portion on a first sidewall of the leadframe package; and
forming and exposing a second solder ball portion on a second sidewall of the leadframe package.
 
Regarding the dependent claims 10 and 12 (‘246 patent), the generic features include 
 forming a plurality of integral solder portions by coupling leads of the leadframe to a 
solder portion on a substrate joining the solder portion to the solder ball.

Regarding the dependent claims 11 and 10 (‘246 patent), the generic features of the cutting further include:
smearing a portion of a first solder ball portion onto a sidewall of a first lead; and
smearing a portion of a second solder ball portion onto a sidewall of a second lead.

4B.	Claim 13 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 8 and 9 of U.S. Patent 10141246 (‘246 patent) in view of Arshad (IDS: US Pat. Appln. Pub 2010/0133693). Although the conflicting claims are not identical, they are not patentably distinct from each other as explained below. 

Regarding the dependent claims 13, US ‘246 patent does not teach: a) forming a first metal layer on a first lead portion of the first sidewall, and forming a second metal layer on a second lead portion of the second sidewall. 
	Arshad teach forming a conventional metal/plating layer of nickel-gold or nickel-palladium on an outer surface of a LF (see 122 in Fig. 1; para 0020) to improve solder wetting and bonding of terminals of the LF.
	Talledo and Arshad are analogous art because they are directed to 
Semiconductor Device/LF Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Talledo, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as 
taught by Arshad, so that the LF bonding and the reliability can be improved in Talledo’s
method.



	It would have been obvious to a person of ordinary skill in the art at the time, 
Before the effective filing date of the claimed invention, to incorporate forming a metal 
layer on a first lead portion of the first sidewall; and forming a metal layer on a second 
lead portion of the second sidewall, as taught by Arshad, so that the LF bonding and 
 reliability can be improved in Talledo’s method.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 14, 16 and 17, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arshad (IDS: US Pat. Appln. Pub. 2010/0133693).


 forming a first recess in a first side of a leadframe/LF (622 and groove 620 respectively in Fig. 6A-C; para 0030-0031) terminating within the LF;
forming a solder material (630 in Fig. 6C; para 0031) in the recess; and
forming a molding compound (see encapsulation compound 440 in Fig. 4A-B/6C; para 0028, 0036) on/over the first side of the LF and on the solder material                               
 (Fig. 1-6C).

Regarding claim 16, Arshad discloses the entire claimed method as applied to claim 14
above, including electrically coupling/connecting a first end of a wire to the die and a 
second end of the wire to the first surface of the LF (see Fig. 6C- bonding wire and a 
chip pad on 450 not being numerically referenced in Fig. 6C; para 0026).

Regarding claim 17, Arshad discloses the entire claimed method as applied to claim 14
above, including forming a second recess (see 622 under a die pad in Fig. 6C, die pad 
not numerically referenced in Fig. 6C) in the LF spaced apart from the first recess.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 15 and 18, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), are rejected under 35 U.S.C. 103 unpatentable over Arshad (IDS: US Pat. Appln. Pub. 2010/0133693).

Regarding claims 15, Arshad teaches substantially the entire method as applied to claim
14 above, including forming a leadframe package (LFP) by cutting the molding 
compound, and the LF (see para 0036-0037), but does not explicitly teach cutting the
solder material.
		Arshad further teaches the method of forming the desired shape of the solder 
material into a fillet having a meniscus (para 0038). The determination and selection of 
parameters including a shape/profile, volume, surface coverage, etc., of a bonding 
material (solder, conductive adhesive, etc.) is a subject of routine experimentation and 
optimization to achieve the desired fillet profile with improved inspection and rework 
capability and reduced shorting.

time, before the effective filing date of the claimed invention, to select and incorporate
cutting the solder material, the molding compound and the LF, so that the desired fillet 
profile with improved inspection and rework capability can be achieved and the shorting
can be reduced in Arshad’s method.

Regarding claim 18, Arshad teaches substantially the entire method as applied to claim
14 above, including forming the molding compound in a second recess (see 440 in the 
recess under a die pad in Fig. 6C, the die pad die pad not numerically referenced in Fig. 
6C).	
Allowable Subject Matter
9.	Claims 1-7 are allowed.
	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome 35 USC 112 rejections set forth above.
					Reasons for Allowance	
10.	The following is an examiner’s statement of reasons for allowance:
The references of record either alone or in combination, do not teach the limitations 
“removing a first portion of a first metal layer on a first surface of a lead frame by forming 
a first opening in the first metal layer; removing a first portion of a second metal layer on

layer”, “forming a first recess in the first surface of the leadframe at the first opening; 
coupling a solder ball to the first recess”, “the portion of the solder ball extending from a 
surface of the first recess into a body of the encapsulant; removing a first remaining 
portion of a body of the leadframe opposite to the first recess and at the second opening; 
and cutting the encapsulant, the leadframe, and the solder ball” in a method of forming a 
leadframe package.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to NITIN PAREKH whose telephone number is (571)272-
1663. The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.

 /NITIN PAREKH/
Primary Examiner, Art Unit 2811